SULLIVAN, J.
This is an action to recover from the respondent the sum of $2,001.25. The plaintiff alleges that she deposited with the defendant bank at different times, from January 3, 1898, to May 26, 1902, the sum of $4,430.76; that she checked against the same until the deposit was reduced to-the sum of $2,001.25, and that upon presentation of a check for that amount, payment was refused. The defense is that the entire amount so deposited was checked out either by plaintiff herself or her husband, he issuing checks bearing the name of the plaintiff and signed by himself. However,, there were two checks signed by the husband alone. It is admitted that during the times mentioned in the complaint,, the plaintiff and one E. J. Sencerbox were husband and wife. The record clearly shows that the entire amount deposited was at different times paid out upon cheeks signed as above stated. The cause was tried by the court without a jury and judgment was entered in favor of the defendant. This appeal is from the judgment.
*99Several of the errors assigned may be considered together, as they raise bnt one question, and that is the authority of the husband, under the statute as it existed at the time this transaction took place, to control and manage the separate property of the wife. It appears from the record that the plaintiff was absent from the city much of the time during which said money was drawn out of the bank, and that her husband had charge of her.property and made some sales thereof and deposited a large part of said sum of $4,430.76 with the defendant bank in the plaintiff’s name, and that he thereafter drew checks against said money so deposited in his own favor or in favor of the plaintiff, and signed them either in the name of the plaintiff by himself or by himself alone. For some of the checks so drawn the defendant bank drew drafts in favor of the plaintiff which were transmitted to her by her husband. It is admitted that she received $940 in that way. The question presented for determination is whether, under the provisions of sec. 2498, Rev. Stat., and other sections of our statutes bearing upon the rights of husband and wife, the husband had the authority to check against said bank account as he did. That section is as follows:
“The husband has the management and control of the separate property of the wife, during the continuance of the marriage, but no sale or other alienation of any part of such property can be made, nor any lien or encumbrance created, thereon, unless by an instrument in writing, signed by the husband and wife, and acknowledged by her upon an examination, separate and apart from the husband, as upon a conveyance of real estate.”
The provisions of that section were in force at the time this transaction occurred, but were repealed in 1903. (Sess. Laws 1903, p. 345.)
As said section of the statute stood before it was amended in 1903, there was no exception as to the classes of the wife’s separate property that were placed under the management and control of the husband by the provisions of said section. The statute reads: “The husband has the management and *100control of the separate property of the wife during the continuance of the marriage,” etc., and under the provisions of sec. 2499, Rev. Stat., if the wife had just cause to apprehend that her husband had mismanaged or wasted or would mismanage or waste her separate property, she, or any other person in her behalf, might apply to the district court for the appointment of a trustee to take charge of and manage her separate property or estate. She was not authorized to take charge of, and manage her separate property under any conditions or facts, but if a just cause existed, she could deprive her husband of his statutory right thereto. If that was done, it passed into the hands of a trustee. So, until the wife availed herself of the provisions of said sec. 2499, the husband had the management and control of the separate property of his wife during the continuance of the marriage, but no sale or alienation of such property can be made, nor any lien or encumbrance created thereon unless by an instrument in writing signed by the husband and wife and acknowledged as provided by law. The words “management and control,” as used in said section, are words of well-defined meaning. Those words have not acquired a peculiar and appropriate meaning or definition in and under the provisions of sec. 15, Rev. Stat. They must be construed according to the context and the approved usage of the language. Those words are of broad significance and meaning. The Century Dictionary defines the word “management” as “The act of managing by direction or regulation,- conduct; administration; governing; direction; guidance; care; charge; superintendence.” It' defines the word “control” as meaning “Subject to authority; direct; regulate; govern; dominate; to have superior force and authority over.” The Standard Dictionary defines “management” as “Carrying on; directing; conducting; superintendence; having the general management, conduct or direction of something; acting as responsible or executive head”; and defines “control” as “to exercise a directing, restraining or governing influence over; regulate; regulating power; restraining or directing influence.” In Sinking Fund v. Walker, 6 How. (Miss.) 186, *10138 Am. Dec. 433, in defining tbe word “management,” the court said: “The power to manage implies the power to control. It allows the exercise of discretion. It could not be managed without the power to do so and by requiring the one, the other was conferred. To manage money is to employ or invest it. It requires no other management.” In Anderson v. Stockdale, 62 Tex. 61, in defining the word “control,” the court said: “To have authority over a particular matter; to check, to restrain, to govern with reference thereto.” The words “management and control” are used quite often in our statutes, as where the corporate business of a company is under the control of a board of directors and an estate is under the management of an administrator, and in all such instances it appears that those words were intended to mean to govern, direct and manage, in the full sense of those terms. In Bank of Monroe v. Gifford, 79 Iowa, 300, 44 N. W. 558, it is held that the control of paper securities implies the possession thereof. See, also, Yol. 2, Words and Phrases Judicially Defined, under the word “Control”; also 5 Id., under the words “Management and Control.”
It must be understood that the rights of married women as to the management and control of their separate property, and their power over it, in the state of Idaho, do not depend alone on the principles of the common law or upon the doctrines of the courts of equity, but mainly upon the constitution and statutes of the state. (See MacLay v. Love, 25 Cal. 368, 85 Am. Dec. 133.). Under the provisions of see. 2498, the husband is made the statutory agent to manage and control the wife’s separate property. Now, if money is the separate property of the wife under the statute, unless that is excepted from the management and control of the husband, he certainly has the right to reduce it to his possession and manage and control it. In the case at bar, the wife had deposited $794.95 in the defendant bank before her marriage. At the time of her marriage, some of her money was deposited in said bank; the husband thereafter made certain collections for her, sold some property and deposited the proceeds amounting to $3,635.95 in said bank in her name, and there*102after drew out of said bank by checks and sight draft $2,001.25 of the money so deposited, and it is that sum that is involved in this action. The question arises whether the husband under the statute giving him the management and control of his wife’s separate property had the authority to check or draw said money out of the defendant bank. The question naturally arises whether the money, which is the separate property of the wife, is classed in the same category as other personal property belonging to the wife and placed by the provisions of said section 2498 under the management and control of the husband. If it is, to what extent may he go in reducing such cash to his possession ? Certainly, under the provisions of said statute the husband might reduce to his possession livestock and other personal property, for if he is made the statutory agent of the wife to manage and control it, he certainly has the right to its possession. In 25 Ency. of Law, p. 427, it is stated: “The statutes in some jurisdictions expressly provide that the husband shall have the right to manage and control the wife’s separate property. This management includes the power to make collection of her debts, and to invest the money of her separate estate coming into his hands, in such manner as he may deem best”; and in Evans v. English, 61 Ala. 422, under a statute giving the management and control of the wife’s property to the husband, it is held that “The power and duty of the husband is to receive the separate estate of the wife, whether it consist of money, choses in action or other property, real or personal, and his receipt is a good discharge in law or equity to the persons surrendering it to him. This power he exercises solely, and not jointly or concurrently with the wife. The property thus received vests in him as trustee, and he has the right to manage and control the same. It is apparent that the title does not vest in the husband. That remains in the wife,” etc.
The question arises under the law whether the wife can defeat the management and control of her separate property by the husband simply by placing her property in the possession of some third person. I think not, as the law provides *103but one way for her to prevent ber husband from managing and controlling her separate estate, and that is by following the provisions of said see. 2499, — by having a trustee appointed.
In Evans v. English, supra, it is held that it is not only the power, but the duty, of the husband to receive the separate estate of the wife, whether it consists of money or other property ; how can the husband have the management and control of personal property without the right to its possession? And in that ease it is held that ‘‘the possession vests in the husband while the title remains in the wife.”
In Marks v. Cowles, 53 Ala. 506, it is held: “The power of the husband is to receive the property of the wife, a power he is not required to exercise concurrently with the wife. His receipt, therefore, is a full discharge in law and in equity to the person to whom it is given. His duty is to manage and control the property, ’ ’ etc.
In Coleman v. First Nat. Bank, 94 Tex. 605, 86 Am. St. Rep. 871, 63 S. W. 867, which is a case very much like the one at bar, after stating that that court was able to find but little authority upon the question of the management of the wife’s separate property by the husband, and that it was largely a matter of statutory regulation, and referring to the statutes, the court said: “But it (the statute) does imply that he may put it to its appropriate use so that it shall produce an income. As to her money, the power of management gives him the right to its possession to keep it safely, and hence to deposit it in the bank and to draw it out. Such being the authority of the husband under the law, he being the statutory agent for the management of her separate property and funds, he would have at least as much power over money deposited in the bank even in her name as any other trustee would have over a like deposit of trust funds, and the bank would be under the same liability to pay out the money upon his check.”
The court then refers to trustees and trust funds, as follows: “If such be the rule as to ordinary agents and trustees, it certainly is the rule in this state as to the husband *104relative to the wife’s separate funds, of which, under our law, he has the sole management. If the money had been deposited by the wife before her marriage and the fund had remained in the custody of the bank after that event, it would seem that he as sole manager of her separate estate, and he alone, would have the right to withdraw it. The plaintiff by entering into the marriage relation with her husband made him the sole agent for the management of her separate estate.” That case was decided by the supreme court of Texas, January 26, 1901. In that case the court of civil appeals of Texas stated: “It was not contended by the bank that it paid out the money on the checks of Coleman on the ground that Coleman stated to its officers at the time he deposited the same that it was understood that it was to be checked out by him. The husband had the right to cheek out money.” (64 S. W. 933.) In the same case, Coleman v. Bank, 17 Tex. Civ. App. 132, 43 S. W. 938, on the original hearing of the cáse, the matter was fully discussed, and the court said, among other things:
‘ ‘ She alleges that she was accessible to the bank, and seems to have assumed that it was the duty of the agent of the bank to hunt her up and keep her informed as to the condition of her account. In this she was mistaken.”
Under the laws of banking, a general deposit of money in a bank creates the relation of debtor and creditor. The bank is the debtor and the depositor is the creditor. In the case at bar, the wife was the creditor and the bank was her debtor.
Under the provisions of said sec. 2498, the husband is made the statutory agent of the wife, and has the management and control of her separate estate during the continuance of the the marriage, unless he is deposed or deprived of his agency, as provided by the provisions of sec. 2499; then her separate property passes into the hands of a trustee appointed by the court, but not into her management and control. Until his agency is thus terminated, the husband has full authority to collect debts due his wife and to give full and sufficient receipts or acquittances therefor, and the debtor is as fully protected by such acquittances as if given by the wife her*105self. The bank debtor stands on tbe same footing as other debtors. No rational distinction can be drawn between them. Under the following headnote, to wit, “Upon whose checks the bank shall pay,” it is stated at sec. 432 in 2 Morse on Banks and Banking, as follows:
‘ ‘ The indebtedness of the bank upon a deposit is discharged pro tanto by its payments made upon any order, cheek, or draft signed by any person who would have the power to demand and receive the deposit, regarded as a simple debt, and to give full and sufficient acquittance for it.” That, I think, is the correct rule, and if a feme sole had made a loan to an individual, payable on demand, or had deposited money with a person subject to her order, and before she demands payment she marries, the husband would, under the provisions of said sec. 2498, have full authority to demand and collect such deposit or loan and give a full acquittance therefor. A bank being the debtor, in no manner changes the rule. As stated in the last authority cited, the bank is. discharged pro tanto upon payment of a deposit, on the check of any person who had the right to demand and receive the money so deposited regarded as a simple debt. The money becomes no more sacred from its deposit in a bank and therefore excluded from the possession of a statutory agent, than money deposited with a friend or with a shopkeeper.
If the legislature had intended to except the management and control of the wife’s money, which was her separate property, from the provisions of sec. 2498, Rev. Stat., appropriate language would have been used for that purpose, but we find no exception whatever. If the husband had the management and control of the wife’s separate money, the wife could not control it by putting it in the bank or by delivering it to a friend to be kept for her.
The statute does not provide that the management and control of the separate property of the wife shaE belong to both the husband and wife, but it declares that it belongs to the husband alone. However unwise we may think the provisions of said section, the court ought not to repeal or set them *106aside by construction by holding that the provisions of said section apply to all of the wife’s property except her money.
It appears from the record that at least $940 of the money so drawn on check out of the bank was sent to the plaintiff by the husband. If he had the right to draw it, as we hold he did, the bank is not required to inquire into the purpose to which he applied said money. (1 Moore on Banks and Banking, sec. 317.) Of course, a bank would not be justified in receiving trust money from a trustee in.payment of a personal debt of the trustee due the bank.
From the foregoing, we conclude that the judgment must be affirmed, and it is so ordered. Costs are awarded to the respondent.
Stewart, J., concurs.